Citation Nr: 1757105	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Cheryl King, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and C. P.



ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2017, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACTS

1.  An unappealed March 1958 rating decision denied service connection for hypertension based on findings that the Veteran's hypertension preexisted his enlistment and was not aggravated by service; no new evidence was received with a year of the notice of that decision.

2.  Evidence received since the March 1958 rating is not cumulative or redundant, is new and material, and relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

3.  The evidence is in equipoise as to whether the Veteran's hypertension was related to service.



CONCLUSIONS OF LAW  

1.  The March 1958 rating decision that denied the claim for service connection for hypertension is final.  38 U.S.C. §7105(c) (2012); 38 C.F.R. §20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for hypertension are met.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for hypertension.  As a finally-decided claim, the Board must consider whether new and material evidence has been submitted since the March 1958 rating decision denying service connection.  For the following reasons, the Board finds that reopening is warranted.

In general, rating decisions that are not timely appealed are final and binding determinations based on the evidence of record at the time the decision was made.  38 U.S.C. §§7104, 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  If, however, new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  38 U.S.C. § 5108; 38 C.F.R. §3.156. 

In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court interpreted the language of 38 C.F.R. §3.156(a) as creating a low threshold, and viewed the phrase "raise a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C. § 5108; 38 C.F.R. §3.156.

In a March 1958 rating decision, the RO denied service connection for hypertension, finding that the Veteran's disability pre-existed enlistment and no aggravation was shown during service.  The Veteran did not appeal the rating decision or submit new and material evidence within one year from the date of the decision, and the March 1958 rating decision became final by operation of law on the evidence of record.  38 U.S.C. § 7105(c); 38 C.F.R. §§3.156(b), 20.1103.

During the October 2017 Board hearing, the Veteran testified that prior to enlisting, he was attending college in Harlem Spring, Mississippi.  He stated that he was in good health and would go see a doctor for checkups.  His blood pressure was good at that time, prior to enlistment.

The foregoing evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  Fortuck v. Principi, 17 Vet. App. 173 (2003); Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented and there is sufficient evidentiary basis to reopen the Veteran's claim for hypertension.  The Veteran's testimony regarding his health was not previously submitted for consideration, so it is new; and the evidence is material because it relates to unestablished facts necessary to establish the claim.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a Veteran is entitled to service connection for a disease that was present in service unless the disease was noted in an examination report at the time of entrance into service, or unless clear and unmistakable evidence shows that the Veteran contracted the disease prior to service and that the disease was not aggravated by service.  Harris v. West, 250 F.3d 1347 (Fed. Cir. 2000).  The correct standard for rebutting the presumption of soundness under 38 U.S.C. § 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified at the October 2017 Board hearing that he first developed blood pressure problems while in active service.  He stated he was healthy while attending college and had good blood pressure during medical checkups prior to enlisting.  He described feeling dizzy during basic training and running, and was hospitalized for about two weeks.
The Veteran's service treatment records indicate he was examined in January 1957.  An initial blood pressure reading came back as 182/120, an extraordinarily high reading.  Another blood pressure reading was conducted that gave a high reading of 138/88.  The Veteran was examined again in February 1957 and had the following blood pressure readings:  120/80; 119/78; and 124/84.  Only the last reading is slightly above a normal blood pressure reading.  The Veteran was checked off as normal in his clinical evaluation and allowed to enlist.  No diagnosis related to a vascular condition was determined.  The Veteran was admitted to a hospital on May 12, 1957, with a blood pressure reading of 150/104, and was diagnosed with benign hypertensive vascular disease.  The treating physician noted that the Veteran had intermittent hypertension for at least one year and was rejected from military service on one occasion because of it.  The physician also noted the Veteran's January 1957 blood pressure readings, but made no mention of the February 1957 readings.  During the Veteran's August 1957 discharge examination, the Veteran was given a single blood pressure reading: 130/93, which is above normal.

The Veteran was afforded a VA examination in May 2008.  The VA examiner confirmed a current diagnosis for hypertension based on three blood pressure readings:  160/60; 160/58; and 150/58.  The examiner noted elevated blood pressure during the Veteran's entrance exam in 1957 and determined that service did not cause the Veteran's hypertension and it was a pre-existing condition.  The examiner also determined that the Veteran's service did not aggravate the Veteran's hypertension on the basis that the disability was diagnosed, treated, and controlled in service, preventing him from suffering acute manifestations such as crisis hypertension with headache, nosebleeds, stroke, or heart attack.  Therefore, there was no evidence to support that service aggravated his condition beyond normal progression.

According to the May 2008 VA examiner's report and the Veteran's VA and private treatment records, the Veteran has a current hypertension disability and has been receiving treatment for a very long time.  The Veteran was first diagnosed with hypertension during service in May 1957.  There is no showing of clear and unmistakable evidence that the Veteran's disability existed prior to service.  The Veteran testified at the October 2017 Board hearing that he was healthy while attending college prior to enlisting.  No diagnosis of hypertension or any other vascular problem was noted in either entrance examination.  The presumption of soundness attaches where there has been an induction medical examination and where a disability for which service connection is sought was not detected ate the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).  In this instance, the presumption of soundness applies because there is no definitive record of pre-existing essential hypertension at the time the Veteran entered military service.  Doran v. Brown, 6 Vet. App. 283 (1994).  While the Veteran himself provided history of pre-existing high blood pressure while being treated for essential hypertension some months into active duty, it is well established that a veteran's statement made in service relating to the origin or incurrence of any disease or injury, if against his or her own interest, is of no force and effect if other data do not establish the fact.  38 C.F.R. § 3.304(b)(3).  Therefore, the Veteran is presumed to have been sound at the time of enlistment and hypertension is directly service connected.

Accordingly, service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


